Opinion issued December 30, 2008












In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00763-CV




ASIF SAID, Appellant

V.

AZHAR SAID AND PHOENICIAN IMPORTS, INC., Appellees




On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2006-34130




MEMORANDUM OPINION ON MOTION FOR REHEARING
          Appellees Azhar Said and Phoenician Imports have filed a motion for rehearing
and motion for en banc reconsideration.  Azhar and Phoenician Imports have not filed
a motion to recall this Court’s mandate, which the Clerk issued on May 3, 2007,
pursuant to our opinion.

          Azhar and Phoenician claim in their motion that our holding— that preserving
the status quo by temporary injunction requires that both brothers be allowed to
derive their incomes from the business—somehow violates the employment-at-will
doctrine.  In making that argument, Azhar and Phoenician assume that Asif Said is
an employee, rather than an owner who works in the business.
          The issue of the ownership of Phoenician Imports, however, is one that will
ultimately be decided as part of the permanent injunction proceedings.  Until the
ownership of Phoenician Imports is adjudicated, Asif has a right to earn a livelihood
that should be protected, if possible, by the courts.  See Byers v. Trans-Pecos Abstract
Co., 18 S.W.2d 1096, 1098 (Tex. Civ. App.—El Paso 1929, writ dism’d).
 
 
 
 
 
          We deny the motion for rehearing.  See Tex. R. App. P. 49.3.  Further, the en
banc court did not vote to reconsider, and en banc reconsideration is denied.  See
Tex. R. App. P. 49.7.
 
 
 
                                                             Sam Nuchia
                                                             Justice
 
Panel consists of Justices Nuchia, Keyes, and Higley.
En banc court consists of Chief Justice Radack and Justices Taft, Nuchia, Jennings,
Keyes, Alcala, Hanks, Higley, and Bland.